 1

 2

 3

 4

 5

 6

 7

8                             UNITED STATES DISTRICT COURT

 9                           CENTRAL DISTRICT OF CALIFORNIA

10

11   JOHN A. THOMPSON,                           Case No. 2:15-10027 CBM (ADS)

12                              Petitioner,

13                              v.               ORDER ACCEPTING FINAL
                                                 REPORT AND RECOMMENDATION OF
14   JOE A. LIZARRAGA, Warden,                   UNITED STATES MAGISTRATE JUDGE

15                              Respondent.

16

17         Pursuant to 28 U.S.C. § 636, the Court has reviewed the Petition and all the

18   records and files herein, along with the Final Report and Recommendation dated March

19   18, 2019, [Dkt. No. 39], of the assigned United States Magistrate Judge. Further, the

20   Court has engaged in a de novo review of those portions of the Final Report and

21   Recommendation to which objections have been made.

22         Accordingly, IT IS HEREBY ORDERED:

23         1.     The United States Magistrate Judge’s Final Report and Recommendation,

24                [Dkt. No. 39], is accepted;
 1        2.    The case is dismissed with prejudice; and

 2        3.    Judgment is to be entered accordingly.

 3

 4   DATED: May 15, 2019                   _______________________________
                                           HONORABLE CONSUELO B. MARSHALL
 5                                         United States District Judge

 6

 7

8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24



                                             2
